UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ending December 31, [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-25839 IMPLANT SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 04-2837126 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification number) 107 Audubon Road, #5 Wakefield, MA 01880 (Address of Principal Executive Offices) (Zip Code) 781-246-0700 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each ClassName of Each Exchange on Which Registered Common Stock, $.10 par valueAmerican Stock Exchange Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES NO X The aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $14,172,000 as of February 13, 2008(based on the closing price for such stock as of February 13, Indicate the number of shares outstanding of each of the issuer's classes of common stock: Class Outstanding atFebruary 13, 2008 Common Stock, $.10 par value 12,114,553 1 IMPLANT SCIENCES CORPORATION INDEX Page No. PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of December 31, 2007 and June 30, 2007 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security-Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 IMPLANT SCIENCES CORPORATION CONSOLIDATED BALANCE SHEETS December 31,June 30, ASSETS 2007 2007 Current assets: Cash and cash equivalents $ 4,804,000 $ 9,621,000 Accounts receivable, less allowance of $159,000 and $99,000, respectively 1,188,000 1,891,000 Accounts receivable, unbilled 14,000 162,000 Inventories 1,199,000 1,166,000 Investments - available for sale securities 93,000 158,000 Prepaid expenses and other current assets 740,000 755,000 Total current assets 8,038,000 13,753,000 Property and equipment, net 1,702,000 2,922,000 Amortizable intangible assets, net 23,000 77,000 Other non-current assets 684,000 786,000 Goodwill 765,000 2,062,000 Total assets $ 11,212,000 $ 19,600,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt and obligations under capital lease $ 716,000 $ 708,000 Line of credit 228,000 - Payable to Med-Tec 83,000 143,000 Accrued expenses 1,757,000 2,298,000 Accounts payable 1,419,000 1,133,000 Current portion of long- term lease liability 308,000 301,000 Deferred revenue 34,000 81,000 Total current liabilities 4,545,000 4,664,000 Long-term liabilities: Long-term debt and obligations under capital lease, net of current maturities 30,000 633,000 Long-term lease liability 608,000 735,000 Derivatives related to preferred stock features - 133,000 Total liabilities 5,183,000 6,165,000 Commitments and contingencies (Note 7) Series D Cumulative Redeemable Convertible Preferred Stock; $10 stated value;500,000 shares authorized, 333,333 and 393,939 shares outstanding as of December 31, 2007,and June 30, 2007, respectively (liquidation value $3,333,000 and $3,939,000 at December 31, 2007 and June 30, 2007, respectively) 2,813,000 2,989,000 Stockholders' equity Common stock, $0.10 par value; 50,000,000 shares authorized at December 31, 2007 and June 30, 2007, respectively; 11,854,638 and 11,835,661 shares issued andoutstanding at December 31, 2007 and June 30, 2007, respectively 1,185,000 1,183,000 Additional paid-in capital 57,781,000 57,358,000 Accumulated deficit (55,540,000 ) (47,927,000 ) Deferred compensation (7,000 ) (30,000 ) Accumulated other comprehensive loss (130,000 ) (65,000 ) Treasury stock, 10,545 common shares, respectively, at cost (73,000 ) (73,000 ) Total stockholders' equity 3,216,000 10,446,000 Total liabilities and stockholders' equity $ 11,212,000 $ 19,600,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 IMPLANT SCIENCES CORPORATION CONDENSED CONSLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended December 31, Six months ended December 31, Revenues: 2007 2006 2007 2006 Security $ 369,000 $ 1,905,000 $ 1,716,000 $ 2,386,000 Semiconductor 1,353,000 1,915,000 3,090,000 3,538,000 Medical 162,000 1,038,000 296,000 2,198,000 Total revenues 1,884,000 4,858,000 5,102,000 8,122,000 Cost of revenues: Cost of security revenues 408,000 1,160,000 1,229,000 1,776,000 Cost of semiconductor revenues 1,518,000 1,667,000 3,293,000 3,266,000 Cost of medical product revenues 367,000 934,000 679,000 1,784,000 Total cost of revenues 2,293,000 3,761,000 5,201,000 6,826,000 Gross margin (deficit) (409,000 ) 1,097,000 (99,000 ) 1,296,000 Operating expenses: Research and development 699,000 433,000 1,389,000 1,000,000 Selling, general and administrative 1,812,000 1,770,000 3,551,000 3,257,000 Impairmentof long lived assets and goodwill 2,215,000 37,000 2,215,000 37,000 Total operating expenses 4,726,000 2,240,000 7,155,000 4,294,000 Loss from operations (5,135,000 ) (1,143,000 ) (7,254,000 ) (2,998,000 ) Other income (expense): Interest income 64,000 8,000 165,000 12,000 Interest expense (27,000 ) (32,000 ) (61,000 ) (57,000 ) Change in fair value of embedded derivatives related to preferred stock features 283,000 685,000 133,000 705,000 Equity losses in unconsolidated subsidiaries - (38,000 ) - (158,000 ) Total other expense, net 320,000 623,000 237,000 502,000 Loss from continuing operations (4,815,000 ) (520,000 ) (7,017,000 ) (2,496,000 ) Preferred distribution, dividends and accretion (289,000 ) (145,000 ) (596,000 ) (381,000 ) Loss from continuing operations applicable to common shareholders (5,104,000 ) (665,000 ) (7,613,000 ) (2,877,000 ) Income from discontinued operations - 123,000 - 489,000 Net loss applicable to common shareholders (5,104,000 ) (542,000 ) (7,613,000 ) (2,388,000 ) Net loss $ (4,815,000 ) $ (397,000 ) $ (7,017,000 ) $ (2,007,000 ) Loss per share from continuing operations, basic and diluted $ (0.41 ) $ (0.04 ) $ (0.59 ) $ (0.21 ) Loss per share from continuing operations applicable to common shareholders, basic and diluted $ (0.43 ) $ (0.06 ) $ (0.64 ) $ (0.24 ) Income per share from discontinued operations $ - $ 0.01 $ - $ 0.04 Net loss per share applicable to common shareholders, basic and diluted $ (0.43 ) $ (0.05 ) $ (0.64 ) $ (0.20 ) Net loss per share $ (0.41 ) $ (0.03 ) $ (0.59 ) $ (0.17 ) Weighted average common shares outstanding used in computing basic and diluted loss per share 11,844,093 11,775,557 11,840,931 11,768,986 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 IMPLANT SCIENCES CORPORATION CONDENSED CONSLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended December 31, Cash flows from operating activities: 2007 2006 Loss from continuing operations $ (7,017,000 ) $ (2,496,000 ) Income from discontinued operations - 489,000 Net loss (7,017,000 ) (2,007,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 637,000 694,000 Amortization of intangible assets 17,000 83,000 Share-based compensation expense 422,000 428,000 Equity loss in unconsolidated subsidiaries - 175,000 Change in fair value of embedded derivatives (133,000 ) (705,000 ) Loss on equipment sale or write down - 37,000 Impairment of long lived assets and goodwill 2,224,000 - Reserve for bad debts 60,000 (21,000 ) Deferred compensation - (37,000 ) Warrant accretion on Bridge Bank loan 6,000 - Changes in operating assets and liabilities: Accounts receivable 791,000 (791,000 ) Inventories (33,000 ) 117,000 Prepaid expenses and other assets 35,000 317,000 Accounts payable 286,000 193,000 Accrued expenses (541,000 ) (257,000 ) Deferred revenue (47,000 ) 6,000 Lease liability (120,000 ) 60,000 Net cash used in continuing operations (3,413,000 ) (1,708,000 ) Net cash provided by discontinued operations - 1,029,000 Net cash used in operating activities (3,413,000 ) (679,000 ) Cash flows from investing activities: Purchase of property and equipment (225,000 ) (36,000 ) Change in other non-current assets - (227,000 ) Net cash used in continuing operations (225,000 ) (263,000 ) Net cash used in discontinued operations - (131,000 ) Net cash used in investing activities (225,000 ) (394,000 ) Cash flows from financing activities: Proceeds from issuance of common stock including the exercise of options and the Employee Stock Purchase Plan 26,000 154,000 Dividends on Series D Cumulative Redeemable Convertible Preferred Stock (166,000 ) (349,000 ) Payments on Series D Cumulative Redeemable Convertible Preferred Stock (606,000 ) - Net proceeds (payments) on line of credit 228,000 (34,000 ) Principal payments of long-term debt and capital lease obligations (661,000 ) (13,000 ) Net cash used in continuing operations (1,179,000 ) (242,000 ) Net cash used in discontinued operations - (221,000 ) Net cash used in financing activities (1,179,000 ) (463,000 ) Net change in cash and cash equivalents (4,817,000 ) (1,536,000 ) Cash and cash equivalents at beginning of the period 9,621,000 2,074,000 Cash and cash equivalents at end of the period $ 4,804,000 $ 538,000 Supplemental Disclosure of Cash Flow Information: Interest paid in cash $ 61,000 $ 62,000 Noncash Investing and Financing Activity: Accretion of Series D Cumulative Redeemable Convertible Preferred Stock Dividends, derivatives and warrants $ 430,000 $ 381,000 Execution of credit agreement pending receipt of cash proceeds $ - $ 1,050,000 Relative fair value of warrants issued in conjunction with executed credit agreement $ - $ 450,000 The accompanying notes are an integral part of these condensed consolidated financial statements 5 IMPLANT SCIENCES CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS December 31, 2007 (Unaudited) 1.Description of Business Implant Sciences Corporation (the “Company”) provides products and services for the security, safety and drug (“SS&D”) market as well as semiconductor and medical device industries. The Company has both developed and acquired technologies using ion implantation and thin film coatings for semiconductor and medical device applications, including the coating of cardiovascular devices and other products.This technology has further evolved to include applications in the area of trace explosives detection products. On May 1, 2007, the Company entered into an Asset Purchase Agreement (the “Agreement”) to sell substantially all of the assets (the “Transaction”) of its subsidiary, Accurel Systems International Corporation (“Accurel), a California corporation, to Evans Analytical Group LLC (“Evans”), a Delaware limited liability company.Evans acquired all of the fixed assets and accounts receivable of the Company.The total purchase price of the Transaction was approximately $12,705,000. In addition, the Company issued warrants to purchase 350,000 shares of the Company’s common stock to Legend Merchant Group, the investment banker involved with the Transaction, at a price of $2.00 per share and agreed to pay them a fee based upon a percentage of the gross aggregate consideration received by the Company.
